Fallon and Wesley, JJ. (dissenting).
We respectfully dissent and would affirm. The court without objection asked the jury to answer the following two questions:
"1. Has the Plaintiff, R. Jayne Wymer, as a result of the accident, sustained a significant limitation of use of a body function or system?
"2. Has the Plaintiff, R. Jayne Wymer, as a result of the accident, sustained a medically determined injury or impairment of a non-permanent nature which prevented her from performing substantially all of the material acts which constituted her usual and customary daily activities for not less than ninety days during the one hundred eighty days immediately following accident?”
The jury answered the first question in the negative and the second in the affirmative. In our view, the court properly submitted the issues of permanency and future damages to the jury.
"[OJnce the 'serious injury’ threshold is satisfied, a plaintiff is entitled to recover any damages proximately caused by the accident” (Matula v Clement, 132 AD2d 739, 740, lv denied 70 NY2d 610, citing Prieston v Massaro, 107 AD2d 742, 743-744). We conclude that the jury’s finding of permanency is supported by the record and is not inconsistent with the responses to the interrogatories.
The majority’s holding requires the incongruous conclusion that an injured party who is unable to perform his or her usual or customary duties for the statutory period as a consequence of a permanent injury does not meet the serious injury threshold. (Appeal from Judgment of Supreme Court, Niagara County, Dadd, J.—Negligence.) Present—Denman, P. J., Fallon, Wesley, Doerr and Balio, JJ.